Title: From John Adams to John Quincy Adams, 20 January 1805
From: Adams, John
To: Adams, John Quincy



My dear Sir.
Quincy Jan. 20. 1805

I received in Season, your kind Letter of the 5th. and have been so very busy that I have not found time to acknowledge it, till now. When I write to you it is with no Expectation of any Answer, unless it be in a bare Acknowledgement to Some of us, i.e. to me, your Mother or your Brother of the receipt of my Letter. I know that the public Business must as it ought to engage all your time and thoughts. The Transactions in Congress at the present Period will be of great Importance to this Country, especially the Mediterranean War The Government of Louisiana, and the Impeachment of the Judge: and whatever part you may take in them, although at present it may appear inefficacious, may be hereafter of more consequence to your Country, than you may now imagine.
I have been uncommonly engaged and interrested in Reading Shakespeare, and particularly his Historical Drama’s which I have read through once with Attention, and have almost compleated the Second time. During that Period of the English History, that Ballance of the Constitution, from which its Liberty results, and in which its excellence consists was not formed. The commons had not an independent Share in Legislation, and were not well represented, the Powers of the House of Lords were not well defined, the Prerogatives of the Crown were not exactly limited, the Judges held their Commissions durante Beneplacito, the Habeas Corpus Act was not known and Magna Charta was a mere Piece of Parchment which every tryumphant Faction neglected or violated at its pleasure, even much more than our national and State Constitutions are disregarded at this day. These Plays of the great Poet if they are read by any one with a view to the Struggle between the Red Rose and the White Rose, that is to the Treachery Perfidy Treason Murder Cruelty Sedition and Rebellions of rival and unballanced factions, if he can keep his Gravity and his Attention from being diverted by the Gaiety and Drollery of Falstaff, Pistol, Nym, Peto, Fluellin and the rest of those Rakes, & Bullies he will find one of the most instructive Examples for the perusal of this Country. Hitherto we have gone no further than a few Duels, in actual Violence. In Slander We have gone as far as any nation and for any thing I know as far as human nature in its depravity can go. The Parties in England availed themselves of Religion, the Catholic and the Puritan, as Pretexts, and Sought the Aid and alliances of Scotland and France, alternately, very much as ours do.—Our Presidents and Governors have not yet Wealth enough to give Dowers with their Daughters to Bonapartes Brothers or Nephews, nor are they rich enough to demand Royal or Imperial Girls for their Sons. But suppose a Hamilton or a Burr, at the head of victorious Armies and President at the same time, and with sons and Daughters to dispose of, and what then? Why then it will be Said
O America! What might’est thou do, that honor would thee do,
Were all thy Children kind and natural!
But see thy fault! France or England hath in thee found out
A nest of hollow Bosoms, which he fills.
With regard to Judge Chace’s Tryal, were I in your Situation I would read every Impeachment, that is to be found in the State Tryals. So much I may say to you, without Suspecting myself of the least desire to influence your Judgment.
With regard to Mr Giles you may if you please give my Compliments to him and ask him in my name whether our Nation is now as Democratical as he wishes, or not. This jocular Question I suppose I may ask him without offence to him which is far from my Intention.
The Union of the red Rose and the white Rose, that is of the Livingstons and Clintons seems to have compleatly tryumphed over the Vice President for the present in New York. I feel much interested on the public Account in the Question what is to be his Course after the fourth of March. I am told that his Party in this State, who were very violent against him at first are changing their Language, I Suppose in consequence of Letters from Washington, and they now Say that he ought to be pardoned even if upon Tryal he should be found guilty.
